OPINION
FRYE, District Judge.
The matter before the court is the renewed motion for summary judgment filed by the defendant, United States of America (#48).
*927BACKGROUND
The plaintiffs bring this action under 26 U.S.C. § 7426 against the United States of America alleging that the Internal Revenue Service (IRS) wrongfully levied upon and seized funds deposited in the United States National Bank of Oregon, Account Number 178 0019 301, belonging to the Christian Patriot Association.
In an opinion filed on June 27, 1997, 967 F.Supp. 1206, this court set forth the facts of this case as follows:
Richard G. Flowers and Dorothy' L. Flowers are officers of the Christian Patriot Association in Boring, Oregon. The Christian Patriot Association is a self-described political association which generally opposes what it perceives to be unlawful and unconstitutional application of the federal internal revenue laws and monetary laws and policies of the United States. The Christian Patriot Association operates the Natural Coin Exchange. The Natural Coin Exchange is not incorporated, is not a limited partnership, and does not have a business license. One of the stated purposes of the Natural Coin Exchange is to allow participants in its activities to “drop out of sight” as much as possible and to maintain their privacy by eliminating the paper trails which are inherent in the Federal Reserve System.
On April 19, 1990, a business account was opened at the United States National Bank of Oregon in the name of the Christian Patriot Association Services. The signature card filed with the bank in order to cause the bank to open the business account on that day states that the Christian Patriot Association Services is a check cashing and bill paying business; the taxpayer identification number for the Christian Patriot Association Services is 93-6235461; the business account number for the Christian Patriot Association Services at the United States National Bank of Oregon is Account Number 178 0019 301; and the authorized Signatories for the Christian Patriot Association Services Account Number 178 0019 301 are Richard G. Flowers — designated as trustee, Dorothy
L. Flowers — designated as treasurer, and Anne Savage — designated as secretary.
On October 24, 1994, Richard Flowers purchased a cashier’s check in the amount of $125,000.00 from the head office of the United States National Bank of Oregon in Portland, Oregon. The cheek was made payable to Richard Flowers. At a later date, the cashier’s check was endorsed by Richard Flowers and was stamped “Pay to the Order of Clackamas Office of U.S. Bank [Account Number] 178 0019 301 CPA Services CPA NCE the Patriot Review AFA.” ■
On November 1, 1994, Richard Flowers purchased a cashier’s check in the amount of $125,000.00 from the head office of the United States National Bank of Oregon in Portland, Oregon. The check was made payable to Richard Flowers. At a later date, the cashier’s check was endorsed by Richard Flowers and was stamped “Pay to the Order of Clackamas Office of U.S. Bank [Account Number] 178 0019 301 CPA Services CPA NCE the Patriot Review AFA.”
On November 2, 1994, Richard Flowers purchased a cashier’s check in the amount of $125,000.00 from the head office of the United States National Bank of Oregon in Portland, Oregon. The check was made payable to Richard Flowers.. At á later date, the cashier’s check was endorsed by Richard Flowers and was stamped “Pay to the Order of Clackamas Office of U.S. Bank [Account Number] 178 0019 301 CPA Services CPA NCE the Patriot Review AFA” .
On November 4, 1994, Richard Flowers purchased a cashier’s check in the amount of $125,000.00 from the head office of the United States National Bank of Oregon in Portland, Oregon. The check was made payable to Richard Flowers. At a later date, the cashier’s check was endorsed by Richard Flowers and was stamped “Pay to the Order of Clackamas Office of U.S. Bank [Account Number] 178 0019 301 CPA Services CPA NCE the Patriot Review AFA”
On or about November 29,1994, the IRS filed a Notice of Levy upon the United *928States National Bank of Oregon against CPA Services, nominee, transferee, alter-ego or agent of Richard G. Flowers. On or about November 29, 1994, the IRS served a Notice of Levy upon the United States National Bank of Oregon against CPA Services, nominee, transferee, alter-ego or agent of Dorothy L. Flowers.
On or about December 1,1994, the information about the authorized signatories on the business account signature card for the Christian Patriot Association Services at the United States National Bank of Oregon, Account Number 178 0019 301, was changed. The authorized signatories on the account were D. Flowers, designated as secretary, and Joseph Pack, designated as director. The type of business was described as “ ‘lite’ bookkeeping.”
On or about December 21, 1994, in response to the IRS Notice of Levy in reference to the Christian Patriot Association Services account, taxpayer identification number 93-6235461, the United States National Bank of Oregon released to the IRS the sum of $465,613.04.
On August 18, 1995, a complaint for wrongful levy was filed by the following parties who claimed ownership of the funds levied upon in the Christian Patriot Association Services Account Number 178 0019 031: D and S Family Preservation Trust, Steven Miljus, trustee, in the amount of $163,000.00; Joseph Pack in the amount of $75,000.00; Jerry Gillespie in the amount of $89,500.00; Michael Bloomquist in the amount of $91,400.00; and Jim Bodily in the amount of $87,000.00. The original plaintiffs alleged as wrongfully levied a total sum of $505,900.00.
On April 15,1996, a Notice of Deposition Upon Oral Examination and Request for Production was directed to the named plaintiffs. On June 12, 1996, plaintiffs Joseph Pack, Michael Bloomquist, and Jim Bodily appeared for deposition. Plaintiffs Steven Miljus and Jerry Gillespie did not appear.
On September 10, 1996, plaintiffs D and Family Preservation Trust and Steven Miljus were dismissed as parties in this wrongful levy action.
On October 9, 1996, the complaint was amended to state that the sum of money claimed, by plaintiff Joseph Pack is $163,-000.00.
Plaintiff Joseph Pack testified at his deposition that he gave a cardboard box containing $163,000.00 in cash to Richard Flowers on February 15, 1990. Pack testified that this money was provided to Richard Flowers to be used as operating capital for the Christian Patriot Association. Pack testified that he never made any withdrawals from the Natural Coin Exchange.
Plaintiff Michael Bloomquist testified at his deposition that Richard Flowers and Dorothy Flowers operate the Christian Patriot Association Services as a check cashing and check writing business; that anywhere from 100 to 10,000 people have provided money to the Christian Patriot Association Services; that the Christian Patriot Association Services does not pay interest on money it receives; and that the Christian Patriot Association. Services charges fees for its services. Bloomquist testified that he cannot claim individual ownership of the $91,400.00 attributed to him in the wrongful levy complaint, and that he used the Christian Patriot Association Services in his capacity as a trustee for 10,000 to 20,000 trust accounts.
Plaintiff Jim Bodily testified that he met Richard and Dorothy Flowers at a patriotic rally approximately eleven years ago; that he provided the Christian Patriot Association with $50,000.00 in 1988; and that he provided the Christian Patriot Association with $37,000.00 in 1990. Bodily further testified that he handed a total of $87,000.00 in cash to Richard Flowers to be used to maintain the activities of the Christian Patriot Association; that he did not ask for interest on the sum of $87,-000.00; and that he did not know whether the $87,000.00 in cash that he handed to Richard Flowers was actually deposited in Account Number 178 0019 301 of the United States National Bank of Oregon.
Plaintiff Jerry Gillespie did not appear at the noticed deposition and has given no testimony in this ease.
*929Opinion, pp. 1207-09.
The court concluded that:
The plaintiffs have not met their burden to show the absence of a genuine issue of material fact as to their claim of ownership to the funds deposited in the United States Nátional Bank of Oregon, from the account of the Christian Patriot Association, Account Number 178 0019 301. The affidavit of Richard Flowers is unsworn and not admissible in this summary judgment proceeding. Fed.R.Civ.P. 56(e). While plaintiffs Pack, Bloomquist and Bodily testified by deposition that they gave Flowers large sums of cash, there is no admissible evidence in this record which connects the large sums of cash with the funds deposited in the United States National Bank of Oregon, from the account of the Christian Patriot Association, Account Number 178 0019 301; therefore, the motion of the plaintiffs for summary judgment is denied.
In light of the government’s concession that “the admissible evidence presented by Plaintiffs also precludes full summary judgment in the Government’s favor” (United States’ Opposition, p. 4), the court will grant partial summary judgment for the United States in the amount of $34,-713.04, a sum of money for which no claim is made by the plaintiffs in this action, and will deny the remaining claim of the United States for summary judgment without prejudice to renew.
Id. at 1210-11.
The government now moves the court for summary judgment on all of the plaintiffs’ claims based on the additional fact that as of April 30, 1993, the account levied upon was overdrawn in the amount of $1,575.47.
CONTENTIONS OF THE GOVERNMENT
The government contends that the plaintiff, Jerry Gillespie,' failed to appear for the taking of his deposition, the time for which had been arranged through his counsel. The government further contends that plaintiff Gillespie has failed to present any facts to support his claim that he is entitled to the $89,500.00.
The government argues that the plaintiff, Michael Bloomquist, testified that the sum of money alleged in his complaint as his money is in fact not his money.
The government contends that there is no evidence that any of the money delivered by the plaintiffs, Joseph Pack and Jim Bodily, were in the account in November of 1994 when the money was seized by the government. The government explains that the account which was levied upon was overdrawn in April of 1993, and there is no evidence that any of the money deposited thereafter belonged to plaintiffs Pack or Bodily.
CONTENTIONS OF THE PLAINTIFFS
The plaintiffs contend that there is no logical basis for this court to conclude that the removal and subsequent redeposit of these funds resulted in their loss of ownership of the funds.
APPLICABLE STANDARD
Summary judgment is appropriate where “there is no genuine issue as to any material fact and ... the moving party is entitled to a judgment as a matter of law.” Fed.R.Civ.P. 56(c). The initial burden is on the moving party to point out the absence of any genuine issue of material fact.
Once the initial burden of the moving party is satisfied, the burden shifts to the opponent to demonstrate through the production of probative evidence that there remains an issue of fact to be tried. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S.Ct. 2548, 2552-53, 91 L.Ed.2d 265 (1986). The non-moving party must make a sufficient showing on all essential elements of the ease with respect to which the non-moving party has the burden of proof. Id.
The decision faced by the court is essentially the same decision faced by a court on a motion for a directed verdict — that is, whether the evidence on the motion for summary judgment presents-a sufficient disagreement to -require submission to a jury, or whether it is so one-sided that one party must prevail as a matter of law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251, 106 S.Ct. 2505, 2511-*93012, 91 L.Ed.2d 202 (1986). If reasonable minds could differ as to the conclusions drawn from the evidence in the record, the motion for summary judgment should be denied. Id.
APPLICABLE LAW
26 U.S.C. § 7426 provides a cause of action against the United States as follows:
If a levy has been made on property or property has been sold pursuant to a levy, any person (other than the person against whom is assessed the tax out of which such levy arose) who claims an interest in or lien on such property and that such property was wrongfully levied upon, may bring a civil action against the United States----
26 U.S.C. § 7426(a)(1).
To state a claim under section 7426, the plaintiff must show 1) an interest in or lien on the property, and — however circular — 2) “that such property was wrongfully levied upon.” 26 U.S.C. § 7426(a)(1).
The plaintiff in a wrongful levy suit bears the initial burden of showing an interest in, or a lien on, e.g., legal title, in the levied upon property. Morris v. United States, 813 F.2d 343, 345 (11th Cir.1987). Once that showing is made, the burden shifts to the government to show a nexus between the taxpayer and the property. Id. The plaintiff, however, retains the ultimate burden of persuading the district court that the property which appears to belong to the taxpayer is actually his property. Arth v. United States, 735 F.2d 1190, 1193 (9th Cir.1984).
A levy is wrongful if it was placed upon property in which the delinquent taxpayer had no interest. Sessler v. United States, 7 F.3d 1449, 1451 (9th Cir.1993). Property is wrongfully levied upon if the property does not, in whole or in part, belong to the taxpayer against whom the levy originated. Pursuant to 26 U.S.C. § 7426(b)(2), the third party may recover the property or the value of his or her interest. Arth, 735 F.2d at 1193.
CONCLUSION
There is no evidence in this record to support an inference that plaintiffs Pack and Bodily had an ownership interest in the funds deposited in the United States National Bank of Oregon, Account Number 178 0019 301, belonging to the Christian Patriot Association.
Plaintiffs Gillespie and Bloomquist have not come forward to claim the funds at issue.
Plaintiffs Pack and Bodily testified by deposition that they gave Richard Flowers large sums of cash in 1988 and in 1990. In his affidavit, Flowers states that “[i]t is ... a common practice to withdraw excess funds and redeposit them as necessary.” Affidavit of Richard Flowers, p. 2 (attached to Plaintiff’s Memorandum in Opposition to Defendant’s Renewed Motion for Summary Judgment). However, there are no facts in this record which connect the large sums of cash given by plaintiffs Pack and Bodily to Flowers with the funds in the United States National Bank of Oregon in the account of the Christian Patriot Association, Account Number 178 0019 301, on December 21, 1994 when the bank released the sum of $465,-613.04 to the IRS.
The renewed motion for summary judgment filed by the defendant, United States of America, (# 48) is granted. Judgment will be entered for the defendant.